y




                                    MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-13-00780-CV

                       SHAMSHER MEDIH CHISTI, Appellant

                                           V.
                SANA CHISTI AKA KIRAN WILWERDING, Appellee

    Appeal from the 257th District Court of Harris County. (Tr. Ct. No. 2013-12431).

TO THE 257TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 3rd day of March 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed
             by the trial court on June 10, 2013. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that there was reversible error in
             the trial court’s judgment. Accordingly, the Court reverses
             the trial court’s judgment and remands the case to the trial
             court.
                     The Court orders that the appellant, Shamsher Medih
             Chisti, pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
               Judgment rendered March 3, 2015.

               Panel consists of Justices Keyes, Bland, and Massengale.
               Opinion delivered by Justice Bland.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




July 3, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT